Name: COMMISSION REGULATION (EC) No 347/98 of 12 February 1998 concerning tenders notified in response to the invitation to tender for the import of maize issued in Regulation (EC) No 2506/97
 Type: Regulation
 Subject Matter: plant product;  trade;  trade policy;  EU finance;  Europe;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities13. 2. 98 L 40/9 COMMISSION REGULATION (EC) No 347/98 of 12 February 1998 concerning tenders notified in response to the invitation to tender for the import of maize issued in Regulation (EC) No 2506/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 12(1) thereof, Whereas an invitation to tender for the maximum reduc- tion in the duty on maize imported into Portugal was opened pursuant to Commission Regulation (EC) No 2506/97 (3); Whereas Article 5 of Commission Regulation (EC) No 1839/95 (4), as amended by Regulation (EC) No 1963/ 95 (5), allows the Commission to decide, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 and on the basis of the tenders noti- fied, to make no award; Whereas on the basis of the criteria laid down in Articles 6 and 7 of Regulation (EC) No 1839/95 a maximum reduction in the duty should not be fixed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 No action shall be taken on the tenders notified from 6 to 12 February 1998 in response to the invitation to tender for the reduction in the duty on imported maize issued in Regulation (EC) No 2506/97. Article 2 This Regulation shall enter into force on 13 February 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 345, 16. 12. 1997, p. 28. (4) OJ L 177, 28. 7. 1995, p. 4. (5) OJ L 189, 10. 8. 1995, p. 22.